Townsend, J.
This court, in a judgment entered in this case (Orvin v. National Surety Corp., 87 Ga. App. 551, 74 S. E. 2d 489), reversed the judgment of the Superior Court of Pulaski County; and the Supreme Court on certiorari having reversed the judgment of this court (National Surety Corp. v. Orvin, 209 Ga. 878, 76 S. E. 2d 705), the judgment of reversal rendered by this court is vacated, and the judgment of the superior court reversing the award of the Board of Workmen’s Compensation and setting the same aside is affirmed in accordance with and pursuant to the mandate of the Supreme Court.

Judgment affirmed.


Gardner, P.J., and Carlisle, J., concur.

Rowland & Rowland, Harry E. Monroe, T. Elton Drake, John M. Williams, for plaintiff in error.
Martin, Snow & Grant, contra.